Citation Nr: 0404254	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable initial rating for scars of 
the head, nose, chin, left wrist, left arm, left knee, and 
left great toe. 

2.  Entitlement to service connection for residuals of blunt 
force head injuries.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from November 1967 
to July 1970, from June 1977 to November 1978, and from March 
1980 to June 1996.  He also served in the National Guard.  

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The claims for a compensable initial rating for all service-
connected scars, and the claims of entitlement to service 
connection for residuals of blunt force head injuries, for 
migraine headaches, and for residuals of dental trauma, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.

The current claims are REMANDED to the RO via the AMC in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (codified as amended at 38 C.F.R. § 3.102).  They 
also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(b) (2003)).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c) 
(2003)).  With regard to the issues on appeal the Board finds 
that the VA has not satisfied the notice requirements as set 
forth in Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Despite several searches, the service medical records for the 
first period of active duty have not been located by the 
appropriate service department.  However, he available 
service medical records show that the veteran sustained shell 
fragment wounds to the face and head and was reportedly 
struck by a rifle butt to the face while serving in Vietnam.  
At the time of his retirement examination he also gave a 
history of frequent or severe headaches.  The Board finds 
that specialized examinations are warranted.   

On August 30, 2002, VA revised the rating criteria for 
evaluating skin scars.  The RO issued a statement of the case 
on September 4, 2002, that did not consider the claim under 
the revised criteria.  

In a July 2002 rating decision, the RO denied entitlement to 
service connection for tinnitus, residuals of heat stroke, 
tuberculosis, left eye wound residuals, and for residuals of 
shrapnel wound of the upper left back.  In November 2002, the 
veteran submitted a notice of disagreement (NOD).  The RO has 
not issued a statement of the case (SOC) discussing these 
issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
private, and military medical records 
pertaining to treatment, including dental 
treatment, for the disabilities in issue 
covering the period from July 1996 to the 
present.

3.  Thereafter, the RO should arrange for 
an examination of the service-connected 
scars involving the head, nose, chin, 
left wrist, left arm, left knee, and left 
great toe.  The claims file should be 
made available to the examiner prior to 
the examination.  All tests deemed 
necessary should be performed.  The 
physician is asked to obtain color 
photographs of the scars of the veteran's 
head, face, chin, nose, and neck and 
associate them with the claims folder.  
The physician is also asked to examine 
each service-connected scar and answer 
the following questions:

I.  Is any service-connected scar of 
the head, chin, face, or neck 
disfiguring?  If so, is there a 
complete or exceptionally repugnant 
deformity of one side of the face or 
a marked or repugnant bilateral 
disfigurement?

II.  Is there any marked and 
unsightly deformity of eyelids, 
lips, or auricles?

III.  Is there any tissue loss, 
cicatrization, or discoloration of 
any service-connected scar of the 
head, face, chin, or neck?

IV.  The physician is asked to 
measure and report the length, the 
width (at the widest part), and the 
area of each service-connected scar 
of the head, face, chin, and neck, 
and state whether any such scar is 
elevated, depressed on palpation, or 
adherent to underlying tissue.  The 
dimensions of the scars may be 
expressed in inches or centimeters.  

V.  The physician is asked to 
address whether the scars of only 
the head, face, chin, and neck (and 
no other scars) collectively appear 
to be hypo or hyperpigmented in an 
area exceeding 39 square centimeters 
(sq cm); and/or are abnormal in 
texture (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 39 
sq cm; and/or present with missing 
underlying soft tissue in an area 
exceeding 39 sq cm; and/or present 
with indurated and inflexible skin 
in an area exceeding 39 sq cm.   

VI.  The physician is asked to 
address whether any service-
connected superficial scar (wherever 
located) is poorly nourished with 
repeated ulceration or whether any 
service-connected superficial scar 
is tender and/or painful.  

VII.  The physician is asked to 
address whether any service-
connected scar causes any limitation 
of function of any part of the body?  

VIII.  The physician is asked to 
measure all service-connected scars 
(other than on the head, face, and 
neck), which are deep or cause 
limited motion, and report the 
dimensions and the area of each such 
scar in square inches (sq in) or in 
sq cm.   

3.  The RO should arrange for an 
appropriate examination by a neurologist 
to determine the nature, severity, and 
etiology of the reported migraine 
headaches and any residual disability 
resulting from traumas to the head and 
face, with the exception of scars and 
dental trauma.  The claims file should be 
made available to the examiner prior to 
the examination.  All tests deemed 
necessary should be performed.  The 
examiner is requested to obtain a 
detailed clinical history concerning the 
inservice face and head injuries.  
Following the examination it is requested 
that the examiner render opinions to the 
following

I.  Does the veteran currently have 
any residual disability resulting 
from the in-service head injuries 
(excluding scars and dental trauma)?  

II.  If chronic headaches are 
diagnosed, to include migraines, 
whether it is as least as likely as 
not that the headaches are related 
to service?

A complete rational for any opinion 
expressed should be included in the 
report.  

4.  The RO should arrange for a dental 
examination to determine the nature, 
severity, and etiology of the reported 
dental trauma. The claims file should be 
made available to the examiner prior to 
the examination.  The examiner is 
requested to obtain a detailed history of 
inservice dental trauma.  Following the 
examination the examiner is requested to 
identify any residual dental dental 
disability resulting from the inservice 
dental trauma.  A complete rational for 
any opinion expressed should be included 
in the report.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues in appellate status, to include 
consideration of the revised rating 
criteria for scars.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC), which includes the revised rating 
criteria for scars, and an   opportunity 
to respond.

6.  The RO should issue the veteran an 
SOC with respect to the denial of service 
connection for tinnitus, residuals of 
heat stroke, tuberculosis, left eye wound 
residuals, and for residuals of shrapnel 
wound of the upper left back.  He should 
be informed of the criteria necessary to 
perfect his appeal.  The RO is informed 
that these issues are not before the 
Board until timely perfected.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


